internal_revenue_service number release date index number -------------------------- --------------------------- --------------------------- ------------------------------------------- in re department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-143657-08 date date legend taxpayer corporation a corporation b corporation c_corporation d corporation e corporation f corporation g corporation h corporation i a percentage b percentage country country country country product x raw materials year -------------------------- ------------------------------------------ -------------- -------------------------------- -------------------------------------- --------------- ----------- ---------------- ---------- ---------------- ---------- ---------- -------- ----------- ----------------- ---------------- -------------------- ------------------------------------ ------- dear ------------------------- the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-143657-08 the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting a ruling regarding the application of sec_1_954-3 and c and the calculation of the actual and hypothetical effective tax_rates that should be applied with respect to the manufacturing and sales branches of a controlled_foreign_corporation cfc the information submitted for consideration is set forth below facts taxpayer is a us corporation engaged in the manufacture of product x in year wishing to expand its international business presence taxpayer purchased a number of manufacturing facilities from an unrelated corporation as a part of its recent purchase taxpayer intends to reorganize its corporate structure to improve control_over its supply chain for exports from country this restructure will combine its operations in country with those in country the operations in country are operated under a wholly owned corporation a located in country taxpayer has stipulated that corporation a is a cfc for purposes of us taxation corporation a will wholly own the stock of corporation b corporation c and corporation d which are all located in country and have elected to be treated as disregarded entities for purposes of us taxation as part of this restructure corporation b will issue a note payable to corporation a corporation b wholly owns the stock of corporation e located in country which is a disregarded_entity for purposes of us taxation corporation e wholly owns corporation f located in country which is a disregarded_entity for purposes of us taxation corporation f wholly owns corporation g located in country which is a disregarded_entity for purposes of us taxation corporation f and corporation g wholly own the stock of corporation h located in country which is treated as a disregarded_entity for purposes of us taxation in a percentage and b percentage respectively corporation h will own a minority interest in corporation i located in country which is a disregarded_entity for purposes of us taxation and the remaining interest is owned by corporation f corporation f and its country affiliates manufacture product x using raw materials and taxpayer has stipulated that the operations in country constitute manufacturing as defined under sec_1_954-3 corporation f and its country affiliates sell product x to the operations in country then the entities in country sell product x to unrelated persons outside country plr-143657-08 corporation f and its country affiliates will be subject_to country corporate_income_tax on the net taxable_income derived from the manufacture and sale of finished goods to corporation b however because country does not have a consolidation regime each entity will be treated as a separate taxable entity for country tax purposes in computing their respective taxable_income corporation f and its country affiliates generally will be entitled to a deduction for interest on net equity subject_to a limit of of the corporation’s net profit after taking into account all items of income and expense including the deduction for interest on net equity the taxable_income of each entity will be subject_to a country income_tax rate of corporation b will derive income from the purchase of finished goods from corporation f and sales to third party customers located outside country and country in addition corporation b will likely receive dividends from corporation e these dividends will be funded by dividends from corporation f the dividend income earned by corporation b is subject_to a participation_exemption in country further in computing its taxable_income for country corporate_income_tax purposes corporation b will take into account interest_expense paid_or_accrued with respect to the note held by corporation a the total taxable_income of corporation b will be subject_to country corporate_income_tax of rulings requested taxpayer requests a ruling on two separate issues first for purposes of determining the effective rate_of_tax to which the sales income derived by corporation b is subject under sec_1_954-3 taxpayer asks whether interest_expense incurred by corporation b with respect to the note payable held by corporation a should be taken into account second for purposes of determining the hypothetical effective rate_of_tax under sec_1_954-3 and c taxpayer asks whether the country deemed deduction for interest on net equity as well as other deductions incurred that are reasonably allocated or apportioned to the income including the sales income should be taken into account if so may taxpayer use the deductions in a hypothetical scenario where the income derived by corporation b would be subject under sec_1_954-3 and c if the income was derived from doing business in country through and allocable to corporation f located in country law sec_1_954-3 provides that if a cfc carries on purchasing or selling activities by or through a branch_or_similar_establishment located outside the country under the laws of which such corporation is created or organized and the use of such branch_or_similar_establishment for such activities has substantially the same tax effect as if the branch_or_similar_establishment were a wholly owned subsidiary plr-143657-08 corporation of such cfc the branch_or_similar_establishment and the remainder of the cfc will be treated as separate corporations for the purposes of determining fbcsi sec_1_954-3 provides that the use of a branch_or_similar_establishment for selling activities will be considered to have substantially the same tax effect as if it were a wholly owned subsidiary_corporation of the cfc if the income attributed to the activities of the sales branch_or_similar_establishment is taxed in the year when earned at an effective rate_of_tax that is both less than of and at least percentage points less than the effective rate_of_tax that would apply to such sales branch_income if earned from sources within the cfc’s country of incorporation through a permanent_establishment therein sec_1_954-3 provides that if a cfc carries on manufacturing by or through a branch_or_similar_establishment branch located outside the country under the laws of which the cfc is created or organized and the use of such branch has substantially the same tax effect as if the branch were a wholly owned subsidiary_corporation of the cfc then the branch will be treated as a separate corporation for purposes of determining fbcsi sec_1_954-3 provides that use of a manufacturing_branch will have substantially the same tax effect as if the branch were a wholly owned corporation of the cfc if the effective_tax_rate imposed on the sales income earned by the remainder ie location s where the manufactured property is being sold is less than percent of and at least percentage points less than the effective_tax_rate of the manufacturing_branch location if there is income_tax disparity between the two locations then the branch is treated as a separate corporation for purposes of determining fbcsi consequently under sec_1_954-3 one must then test the income earned by the remainder to see whether it is fbcsi under sec_954 sec_1_954-3 provides that tax determinations shall be made by taking into account only the income war profits excess profits or similar tax laws or the absence of such laws of the countries involved analysis for purposes of determining the effective rate_of_tax to which the sales income derived by corporation b is subject under sec_1_954-3 the effective rate_of_tax is determined by applying local law the effective rate_of_tax in country with regards to corporation b is calculated by taking the country income taxes paid_by corporation b attributable to its fbcsi which may require adjustments to allocate or apportion expenses in accordance with the laws of country this will include the allocation or apportionment of corporation b’s interest_expense between its income categories in accordance with country tax law thus corporation b will compute its plr-143657-08 country income_tax_liability with respect to the sales income taking into account its items of expense or deduction including deductions attributable to interest on the note held by corporation a for purposes of determining the hypothetical effective rate_of_tax to which the income derived by corporation b would be subject under sec_1 b ii b and c one must divide the hypothetical income_tax that would have been imposed on an item of fbcsi by the item of fbcsi taking into account all deductions properly allocable thereto under sec_1_954-3 the country branch should be treated as a separate cfc for purposes of applying the tax_rate_disparity_test of the branch_rule also sec_1_954-3 provides that tax determinations shall be made by taking into account only the income war profits excess profits or similar tax laws of the countries involved the hypothetical effective rate_of_tax is computed by considering the deductions available under the local law to which the sales income of corporation b is hypothetically superimposed consequently the country deductions for interest on net equity if any as well as other deductions that are reasonably allocated and apportioned to corporation b’s fbcsi are considered when calculating the hypothetical rate_of_tax to the extent that these deductions are currently available in country however this hypothetical calculation is an annual event and taxpayer may only account for the special deduction in a year that a qualifying_distribution has been distributed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being provided to your authorized representative sincerely ethan atticks senior technical reviewer international
